Citation Nr: 0904758	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a TDIU due to a service-
connected disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

In this case, the Veteran has one service-connected 
disability, post-traumatic stress disorder (PTSD), evaluated 
at 70 percent disabling.  As such, his one service-connected 
disability is rated at 60 percent disabling, or more, and the 
Veteran meets the schedular requirement for a TDIU under § 
4.16(a).  The question, therefore, becomes whether the 
evidence shows that the Veteran is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability, PTSD. 

As the Veteran reports being unemployed and his service-
connected disability satisfies the percentage requirements 
set forth in 38 C.F.R. § 4.16, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disability render 
him unable to secure or follow a substantially gainful 
occupation.  

The Veteran submitted evidence in support of his claim of 
entitlement to a TDIU due to a service-connected disability.  
In a July 2006 letter, the Veteran's employer, Director of 
Pontotoc Ridge Career and Technology Center, stated that the 
Veteran was offered a contract for the 2005-2006 school year; 
however, it was in the best interest of the school that the 
Veteran not return.  In two separate letters, dated in 
September 2006 and November 2006, respectively, employers 
stated that due to the driving requirements of the job sought 
by the Veteran, and the medications taken by the Veteran, 
they were unable to offer employment.  

The Board notes that the VA medical opinion of record does 
not fully address the information required to adjudicate this 
appeal.  Specifically, the November 2007 opinion of a VA 
clinical psychologist relates the Veteran's inability to work 
to at least one instance of employment in a hostile and 
unsafe situation, seeming to exacerbate his PTSD symptoms.  
The examiner reported that, in a more reasonable work 
setting, it is more likely that the Veteran's PTSD symptoms 
can be kept at a manageable level.  The examiner's colleague, 
a VA physician, opined that if an employer was aware of the 
Veteran's medications, and their effects, taken for PTSD 
symptoms, such employer would likely be hesitant to grant the 
Veteran employment.  

An opinion has not been provided regarding the Veteran's 
ability to secure or follow a substantially gainful 
occupation, outside of those occupations in teaching or 
operating heavy machinery.  Because it is unclear to the 
Board whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected PTSD, the prudent and thorough course of action is 
to afford the Veteran a Social and Industrial Survey on 
remand, to ascertain the impact of his service-connected PTSD 
on his employability.  

Therefore, the Board determines that a contemporaneous and 
complete medical opinion is necessary to adjudicate this 
claim, and is required by VA's duty to assist the Veteran.  
See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination, to include a VA Social and 
Industrial Survey, to ascertain the 
impact of his service-connected PTSD on 
his unemployability.  The VA examiner 
should offer an opinion as to whether 
the Veteran's service-connected PTSD, 
to include the pharmacological 
treatment thereof, renders him unable 
to secure or follow a substantially 
gainful occupation.  The examiner 
should review the claims folder and the 
examination report should indicate that 
review.

2.  Readjudicate the claim of 
entitlement to a TDIU due to a service-
connected disability, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




